Exhibit 10.3







LOCK-UP AGREEMENT




This LOCK-UP AGREEMENT (this “Agreement”) is made as of December 6, 2013, by and
between the undersigned person or entity (the “Restricted Holder”) and Symbid
Corp., a Nevada corporation formerly known as HapyKidz.com, Inc. (the
“Company”).  Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Share Exchange Agreement (as defined
herein).




WHEREAS, pursuant to the transactions contemplated under that certain Share
Exchange Agreement, dated as of December 6, 2013 (the “Share Exchange
Agreement”), by and between the Company, Symbid Holding B.V. (“Symbid”), a
privately held besloten vennootschap organized under the laws of The
Netherlands, and the shareholders of Symbid, with the result of such share
exchange being that Symbid will become a wholly-owned subsidiary of the Company,
with all the shareholders of Symbid exchanging their shares in Symbid for shares
of common stock of the Company (the “Common Stock”), all pursuant to the terms
of the Share Exchange Agreement (the “Share Exchange”);




WHEREAS, the Restricted Holder will be an officer, director and/or key employee
of the Company immediately after the closing of the Share Exchange and/or the
Restricted Holder will be a beneficial owner of ten percent (10%) or more of the
outstanding shares of Common Stock of the Company immediately after the closing
of the Share Exchange;




WHEREAS, the Share Exchange Agreement provides that, among other things, all the
shares of Common Stock owned by the Restricted Holder promptly after the closing
of the Share Exchange (the “Restricted Securities”) shall be subject to certain
restrictions on Disposition (as defined herein) during the period of twenty-four
(24) months immediately following the closing date of the Share Exchange (the
“Restricted Period”), all as more fully set forth herein.




NOW, THEREFORE, as an inducement to and in consideration of the Company’s
agreement to enter into the Share Exchange Agreement and proceed with the Share
Exchange, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:




1.

Lock Up Period.




(a)

During the Restricted Period, the Restricted Holder will not, directly or
indirectly:  (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, make any short sale, lend or otherwise dispose
of or transfer any Restricted Securities or any securities convertible into or
exercisable or exchangeable for Restricted Securities, or (ii) enter into any
swap or any other agreement or any transaction that transfers, in whole or in
part, directly or indirectly, any of the economic consequences of ownership of
any Restricted Securities (with the actions described in clause (i) or (ii)
above being hereinafter referred to as a “Disposition”).  The foregoing
restrictions are expressly agreed to preclude the Restricted Holder from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
any of the Restricted Securities of the Restricted Holder during the Restricted
Period, even if such securities would be disposed of by someone other than the
Restricted Holder.  




(b)

In addition, during the period of twenty-four (24) months immediately following
the closing date of the Share Exchange, the Restricted Holder will not, directly
or indirectly, effect or agree to effect any short sale (as defined in Rule 200
under Regulation SHO of the Securities Exchange Act of 1934 (the “Exchange
Act”)), whether or not against the box, establish any “put equivalent position”
(as defined in Rule 16a-1(h) under the Exchange Act) with respect to the Common
Stock, borrow or pre-borrow any shares of Common Stock, or grant any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, is convertible into
or exercisable for or derives any significant part of its value from the Common
Stock or otherwise seek to hedge the Restricted Holder’s position in the Common
Stock.




(c)

Notwithstanding anything contained herein to the contrary, the Restricted Holder
shall be permitted to engage in any Disposition (i) where the other party to
such Disposition is another Restricted Holder, (ii) where such Disposition is in
connection with estate planning purposes, including, without limitation to an
inter-vivos trust, (iii) upon the written approval of the lead underwriter in
any underwritten public offering of Company securities, (iv) where such
Disposition is to an affiliate of such Restricted Holder (including entities
wholly owned by such Restricted Holder or one or more trusts where such
Restricted Holder is the grantor of such trust(s)) as long as such affiliate
executes a copy of this Agreement or (v) the Restricted Holder is an entity and
such Disposition is to that entity’s shareholders, members, or other persons or
entities that comprise the Restricted Holder’s ownership structure .




(d)

Notwithstanding anything contained herein to the contrary, the restrictions
contained in this Agreement shall not apply to any shares of Common Stock
acquired by Restricted Holder in the Private Placement Offering or in the open
market.














--------------------------------------------------------------------------------







2.

Legends; Stop Transfer Instructions.




(a)

In addition to any legends to reflect applicable transfer restrictions under
federal or state securities laws, each stock certificate representing Restricted
Securities shall be stamped or otherwise imprinted with the following legend:




“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
LOCK-UP AGREEMENT, DATED AS OF December 6, 2013, BETWEEN THE HOLDER HEREOF AND
THE ISSUER AND MAY ONLY BE SOLD OR TRANSFERRED IN ACCORDANCE WITH THE TERMS
THEREOF.”




(b)

The Restricted Holder hereby agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Restricted Securities or securities convertible into or
exchangeable for Restricted Securities held by the Restricted Holder except in
compliance with this Agreement.




3.

Miscellaneous.




(a)

Specific Performance.  The Restricted Holder agrees that in the event of any
breach or threatened breach by the Restricted Holder of any covenant, obligation
or other provision contained in this Agreement, then the Company shall be
entitled (in addition to any other remedy that may be available to the Company)
to: (i) a decree or order of specific performance or mandamus to enforce the
observance and performance of such covenant, obligation or other provision; and
(ii) an injunction restraining such breach or threatened breach.  The Restricted
Holder further agrees that neither the Company nor any other person or entity
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 3, and the Restricted Holder irrevocably waives any right that he, she,
or it may have to require the obtaining, furnishing or posting of any such bond
or similar instrument.




(b)

Other Agreements.  Nothing in this Agreement shall limit any of the rights or
remedies of the Company under the Share Exchange Agreement, or any of the rights
or remedies of the Company or any of the obligations of the Restricted Holder
under any other agreement between the Restricted Holder and the Company or any
certificate or instrument executed by the Restricted Holder in favor of the
Company; and nothing in the Share Exchange Agreement or in any other agreement,
certificate or instrument shall limit any of the rights or remedies of the
Company or any of the obligations of the Restricted Holder under this Agreement.




(c)

Notices.  All notices, requests, demands, claims, and other communications
hereunder shall be in writing.  Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:




If to the Company:







Symbid Corp.

Van Vollenhovenstraat 56A

3016 BK Rotterdam

The Netherlands

Attn:  Korstiaan Zandvliet, CEO

 

Copy to (which copy shall not constitute notice hereunder):




Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn:  Scott Rapfogel, Esq.

Facsimile:  212.400.6901




Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended.  Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.








2




--------------------------------------------------------------------------------










(d)

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.  In the event such court
does not exercise the power granted to it in the prior sentence, the parties
hereto agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.  




(e)

Applicable Law; Jurisdiction.  THIS AGREEMENT IS MADE UNDER, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.  In any action between or among any of
the parties arising out of this Agreement, (i) each of the parties irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of the state and federal courts having jurisdiction over New York County, New
York; (ii) if any such action is commenced in a state court, then, subject to
applicable law, no party shall object to the removal of such action to any
federal court having jurisdiction over New York County, New York; (iii) each of
the parties irrevocably waives the right to trial by jury; and (iv) each of the
parties irrevocably consents to service of process by first class certified
mail, return receipt requested, postage prepared, to the address at which such
party is to receive notice in accordance with this Agreement.




(f)

Waiver; Termination.  No failure on the part of the Company to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of the Company in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy.  The Company shall not be deemed to have waived any
claim arising out of this Agreement, or any power, right, privilege or remedy
under this Agreement, unless the waiver of such claim, power, right, privilege
or remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of the Company; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.  If the
Share Exchange Agreement is terminated, this Agreement shall thereupon
terminate.




(g)

Captions.  The captions contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.  




(h)

Further Assurances.  The Restricted Holder hereby represents and warrants that
the Restricted Holder has the legal capacity to enter into this Agreement and
that this Agreement constitutes the legal, valid and binding obligation of the
Restricted Holder, enforceable in accordance with its terms.  The Restricted
Holder shall execute and/or cause to be delivered to the Company such
instruments and other documents and shall take such other actions as the Company
may reasonably request to effectuate the intent and purposes of this Agreement.




(i)

Entire Agreement.  This Agreement and the Share Exchange Agreement collectively
set forth the entire understanding of the Company and the Restricted Holder
relating to the subject matter hereof and supersedes all other prior agreements
and understandings between the Company and the Restricted Holder relating to the
subject matter hereof.




(j)

Non-Exclusivity.  The rights and remedies of the Company hereunder are not
exclusive of or limited by any other rights or remedies which the Company may
have, whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative).




(k)

Amendments.  This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Company and the Restricted Holder.




(l)

Assignment.  This Agreement and all obligations of the Restricted Holder
hereunder are personal to the Restricted Holder and may not be transferred or
delegated by the Restricted Holder at any time.  The Company may freely assign
any or all of its rights under this Agreement, in whole or in part, to any
successor entity without obtaining the consent or approval of the Restricted
Holder.





3




--------------------------------------------------------------------------------










(m)

Binding Nature.  Subject to Section 3(l) above, this Agreement will inure to the
benefit of the Company and its successors and assigns and will be binding upon
the Restricted Holder and the Restricted Holder’s representatives, executors,
administrators, estate, heirs, successors and assigns.




(n)

Survival.  Each of the representations, warranties, covenants and obligations
contained in this Agreement shall survive the consummation of the Share
Exchange.




(o)

Counterparts.  This Agreement may be executed in separate counterparts, each of
which shall be deemed an original and both of which shall constitute one and the
same instrument.










[SIGNATURE PAGE FOLLOWS]





4




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.  







SYMBID CORP.




By:  







RESTRICTED HOLDER:




By:

Its:

Address:

Fax:












